

114 HR 5876 IH: Access to Congressionally Mandated Reports Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5876IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Quigley (for himself, Mr. Brat, Ms. Stefanik, Mr. Cooper, Mr. Ryan of Ohio, Mr. Honda, Mr. Yarmuth, Ms. Slaughter, and Mr. Kind) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Director of the Government Publishing Office to establish and maintain a website
			 accessible to the public that allows the public to obtain electronic
			 copies of all congressionally mandated reports in one place, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Access to Congressionally Mandated Reports Act. 2.Establishment of website for congressionally mandated reports (a)Requirement To establish websiteNot later than one year after the date of the enactment of this Act, the Director of the Government Publishing Office shall establish and maintain a website accessible by the public that allows the public to obtain electronic copies of all congressionally mandated reports in one place. The Director of the Government Publishing Office may publish other reports on such website.
 (b)Content and functionThe Director of the Government Publishing Office shall ensure that the website required under subsection (a) includes the following:
 (1)With respect to each congressionally mandated report, each of the following: (A)A citation to the statute or conference report requiring the report.
 (B)An electronic copy of the report, including any transmittal letter associated with the report, in an open format that is platform independent and that is available to the public without restrictions, including restrictions that would impede the re-use of the information in the report.
 (C)The ability to retrieve a report, to the extent practicable, through searches based on each, and any combination, of the following:
 (i)The title of the report. (ii)The reporting Federal agency.
 (iii)The date of publication. (iv)Each congressional committee receiving the report, if applicable.
 (v)Subject tags. (vi)The serial number, Superintendent of Documents number, or other identification number for the report, if applicable.
 (vii)The statute or conference report requiring the report. (viii)Key words.
 (ix)Full text search. (x)Any other relevant information specified by the Director of the Government Publishing Office.
 (D)The time and date when the report was required to be submitted, and when the report was submitted, to the website.
 (E)Access to the report not later than 30 calendar days after its submission to Congress. (F)To the extent practicable, a permanent means of accessing the report electronically.
 (2)A means for bulk download of all congressionally mandated reports or a selection of reports retrieved using a search.
 (3)A means for the head of each Federal agency to publish on the website each congressionally mandated report of the agency, as required by section 3.
 (4)A list form for all congressionally mandated reports that can be searched, sorted, and down­loaded by—
 (A)reports submitted within the required time; (B)reports submitted after the date on which such reports were required to be submitted; and
 (C)reports not submitted. (c)Free accessThe Director of the Government Publishing Office may not charge a fee, require registration, or impose any other limitation in exchange for access to the website required under subsection (a).
 (d)Upgrade capabilityThe website required under subsection (a) shall be enhanced and updated as necessary to carry out the purposes of this Act.
			3.Federal agency responsibilities
 (a)Submission of electronic copies of reportsThe head of each Federal agency shall publish congressionally mandated reports of the agency on the website required under section 2(a)—
 (1)in an open format that is platform independent, machine readable, and available to the public without restrictions (except the redaction of information described under section 5), including restrictions that would impede the re-use of the information in the reports; and
 (2)in accordance with the guidance issued under subsection (c). (b)Submission of additional informationThe head of each Federal agency shall submit to the Director of the Government Publishing Office the information required under subparagraphs (A) through (D) of section 2(b)(1) with respect to each congressionally mandated report published pursuant to subsection (a).
 (c)GuidanceNot later than eight months after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Director of the Government Publishing Office, shall issue guidance to agencies on the implementation of this Act.
 4.Removing and altering reportsA report submitted to be published to the website required under section 2(a) may only be changed or removed, with the exception of technical changes, by the head of the Federal agency concerned with the express, written consent of the chairman of each congressional committee to which the report is submitted.
		5.Relationship to the Freedom of Information Act
 (a)In generalNothing in this Act shall be construed to require the disclosure of information or records that are exempt from public disclosure under section 552 of title 5, United States Code, or to impose any affirmative duty on the Director of the Government Publishing Office to review congressionally mandated reports submitted for publication to the website established under section 2(a) for the purpose of identifying and redacting such information or records.
 (b)Redaction of reportWith respect to each congressionally mandated report, the relevant head of each Federal agency shall redact any information that may not be publicly released under section 552(b) of title 5, United States Code, before submission for publication on the website established under section 2(a), and shall—
 (1)redact only such information from the report; (2)identify where any such redaction is made in the report; and
 (3)identify the exemption under which each such redaction is made. (c)Withholding information (1)In generalA Federal agency—
 (A)may withhold information otherwise required to be disclosed pursuant to this Act only if— (i)the Federal agency reasonably foresees that disclosure would harm an interest protected by an exemption described in section 552(b) of title 5, United States Code; or
 (ii)disclosure is prohibited by law; and (B)shall—
 (i)consider whether partial disclosure of information is possible whenever the Federal agency determines that a full disclosure of a requested record is not possible; and
 (ii)take reasonable steps necessary to segregate and release nonexempt information. (2)Rule of constructionNothing in this subsection requires disclosure of information that is otherwise prohibited from disclosure by law, or otherwise exempted from disclosure under section 552(b)(3) of title 5, United States Code.
 6.DefinitionsIn this Act: (1)Congressionally mandated reportThe term congressionally mandated report means a report that is required to be submitted to either House of Congress or any committee of Congress by statute or by a conference report that accompanies legislation enacted into law.
 (2)Federal agencyThe term Federal agency has the meaning given that term under section 102 of title 40, United States Code, but does not include the Government Accountability Office.
 7.ImplementationExcept as provided in section 3(c), this Act shall be implemented not later than one year after the date of the enactment of this Act and shall apply with respect to congressionally mandated reports submitted to Congress on or after the date occurring one year after such date of enactment.
		